Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a cured product comprising 10 parts by volume to 20 parts by volume of a dispersant relative to 100 parts by volume of the cured product, the dispersant containing a compound represented by a formula R-X, wherein R represents a group having an acryloyloxy group or a methacryloyloxy group at an end of the molecule thereof, and X represents a carboxy group; inorganic particles; and a resin that is a product of polymerization or copolymerization of a curable resin, the curable resin containing at least one monomer having an N number of polymerizable reactive groups, the proportion of the at least one monomer being 25 parts by volume to 76 parts by volume relative to 100 parts by volume of the cured product, wherein N represents an integer of 2 or more.
	The prior art fails to teach or render obvious the combination of components recited by claim 1, particularly the relative amounts of the dispersant and the curable resin. The particular amounts recited by claim 1 are critical and provide an unexpected benefit over the prior art and the criticality and unexpected benefit is supported by the Examples presented in the instant Specification. Table 1 at paragraph [0069] reports the composition of the various examples and comparative examples. Tables 2 and 3 show that the samples of Examples 1 to 10, in which the dispersant accounted for 10 parts 20 parts of the volume of the cured product, exhibited a scattering of 1.5% or less and a hydroscopic expansion of 0.42% or less and in contrast, Comparative Example 1, in which the dispersant accounted for a larger part than in Examples 1 to 10, that is, 28.4 parts, of the volume of the cured product, exhibited as large a hygroscopic expansion as 0.47%. Also, Comparative Example 2, in which the dispersant accounted for a smaller part than in Examples 1 to 10, that is, 8.1 parts, of the volume of the cured product, exhibited as large a scattering as 1.8%. Furthermore, the high-temperature and high-humidity test results are reported in Table 4 at paragraph [00121]. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787